Citation Nr: 0021058	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected paralysis of the fifth cranial nerve, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for the service-
connected disorder of the nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the RO.   The 
Board remanded the case in March 1998 for additional 
development of the record.

In a July 1999 rating action, the evaluation for paralysis of 
the fifth cranial nerve was increased to 10 percent, 
effective October 29, 1993.

The Board remanded the case in October 1999 for additional 
development of the record.

The Board has previously pointed out to the RO that the 
veteran had raised a claim of entitlement to service 
connection for disfiguring facial scars and loss of teeth and 
referred those issues for appropriate action.  Those issues 
have not yet been adjudicated and they are again referred to 
the RO for appropriate action.

The issue of entitlement to a compensable rating for the 
service-connected disorder of the nasal septum will be 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected paralysis of the fifth 
cranial nerve is manifested by slight sensory loss and slight 
drooping of the upper eyelid on the right side, with 
complaints of pain and without evidence of paralysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected paralysis of the fifth cranial nerve have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124a, 
including Diagnostic Codes 8205, 8305, 8405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims that 
a service-connected disability is more severely disabling 
than as rated, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When an appellant submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim. 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained, and 
that no further assistance is required to comply with 38 
U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history.  The Board attempts to determine the extent to which 
the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  The history of 
the veteran's disabilities have been reviewed, but the more 
recent evidence is the most relevant to his claim for an 
increased rating.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In December 1993, the veteran submitted his claim for a 
compensable rating for the service-connected paralysis of the 
fifth cranial nerve.  By rating action in July 1999, a 10 
percent evaluation was assigned, effective from October 29, 
1993, for the service-connected paralysis of the fifth 
cranial nerve on the basis of the findings shown on VA 
examination in March 1999.

At a VA neurology examination in March 1999, the veteran 
reported that he had a sharp stabbing pain in the area of the 
right supraorbital nerve that lasted a few seconds.  He 
indicated that the pain occurred about twice a day and made 
him stop what he was doing.  He also complained of persistent 
loss of sensation or at least diminished sensation over the 
right malar eminence.  Examination revealed diminished 
sensation to light touch, pinprick and a little bit of cold 
over all three divisions of the right trigeminal nerve.  It 
was noted that the right eye drooped a little, but eye 
movements were full.  It was indicated that there was no 
actual facial weakness except possibly the eyelid.  The 
diagnoses were those of trigeminal sensory neuropathy, 
involving all three nerves; and trigeminal neuritis, 
secondary to nerve injury.  It was noted that tic douloureux 
was at least moderate in intensity and there was no 
paralysis.  

At a VA neurology examination in January 2000, the veteran 
reported that he was unable to close his right eye and that 
the right side of his face felt numb.  He indicated that he 
did not receive any treatment for those complaints.  
Examination revealed that there was no damage to the cranial 
nerves except for the fifth cranial nerve.  It was indicated 
that he could close his eyes tightly and hold them tight 
against pressure.  There was slight ptosis of the right upper 
lid.  There was some hypalgesia and hypesthesia in an area of 
approximately one inch starting from the nose under the right 
eye and extending out to the lobe of the ear.  The examiner 
noted that otherwise, sensory findings were normal.  The 
examiner indicated that all sensory classifications would be 
one with the exception of the small area under the right eye, 
which classification would be two.  It was concluded the 
motor strength classification was five.  There were no tics 
or paramyoclonus complexes.  The diagnosis was fifth 
trigeminal cranial nerve injury to the second root of the 
trigeminal nerve on the right side.  The examiner concluded 
that the only manifestations present were some slight sensory 
loss in this area and some slight drooping of the upper 
eyelid on the right side.  It was indicated that there was no 
paralysis present.

On VA vision examination in January 2000, the examiner noted 
that there was some hypesthesia of the upper right cheek and 
no anesthesia around the right eye.  It was indicated that he 
showed a right ptosis of about 4 millimeters.  The examiner 
concluded that the veteran has right ptosis of the eyelid due 
to the accident in service, which decreased his superior 
field of vision in the right eye.

Incomplete paralysis of the fifth (trigeminal) cranial nerve 
warrants a 10 percent evaluation if moderate and a 30 percent 
evaluation if severe.  Complete paralysis of the fifth 
cranial nerve warrants a 50 percent evaluation.  The 
evaluation is dependent upon the relative decree of sensory 
manifestation or motor loss.  38 C.F.R. § 4.124a, Diagnostic 
Code 8205 (1999).

The objective evidence does not support a rating in excess of 
10 percent for the service-connected paralysis of the fifth 
cranial nerve.  The March 1999 VA examination showed 
diminished sensation over the right trigeminal nerve and 
moderate tic douloureux was noted.  On the most recent VA 
examination, the clinical findings showed that the only 
manifestations of the service-connected disability were some 
slight sensory loss and some slight drooping of the upper 
eyelid on the right side.  As such, the Board finds that the 
evidence does not show severe incomplete paralysis which 
would warrant a 30 percent rating under Diagnostic Code 8205.  
There is no evidence showing paralysis of the fifth cranial 
nerve, which would warrant a 50 percent rating under 
Diagnostic Code 8205.  

The veteran has complained of pain associated with the 
service-connected paralysis of the fifth cranial nerve.  In 
view of the March 1999 VA examination report which noted 
trigeminal neuritis, secondary to the nerve injury, the Board 
has also considered whether an increased rating may be 
assigned under applicable criteria pertaining to evaluation 
of diseases of the cranial nerves.  However, pursuant to 
38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, 
respectively, are each to be rated no higher than moderate 
incomplete paralysis of the affected nerve.  Thus a rating no 
higher than the 10 percent rating already in effect would be 
authorized by Diagnostic Code 8305 pertaining to neuritis or 
by Diagnostic Code 8405, pertaining to neuralgia, of the 
fifth (trigeminal) cranial nerve.


ORDER

Entitlement to a rating in excess of 10 percent for the 
service-connected paralysis of the fifth cranial nerve is 
denied.


REMAND

In October 1999, the Board remanded the case, in part, to 
afford the veteran a VA examination regarding the service-
connected nasal disorder.  The record shows that the RO 
scheduled the veteran for the requested examination on 
several occasions and that he failed to report for those 
examinations.  In March 2000, the veteran requested that the 
examination be rescheduled.  Also in March 2000, he submitted 
a statement indicating that the reason that he did not go to 
the examination was due to poor health.  He indicated that, 
at that time, he was recovering from treatment for colon 
cancer and resulting dysentery.  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 
(1999), as appropriate.  38 C.F.R. § 3.655(a) (1999).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a).

Although the Board recognizes the RO's previous attempts to 
schedule the examination, the Board is of the opinion that 
the veteran should be given another opportunity to be 
examined prior to adjudication of his claim regarding his 
nasal disorder.  In addition, any pertinent treatment records 
should be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
disorder of the nasal septum since July 
1998.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should provide the veteran 
with the provisions of 38 C.F.R. § 3.655 
and inform him that his failure to 
cooperate may result in an adverse action 
pursuant to 38 C.F.R. § 3.655(b).

3.  The RO should schedule the veteran 
for a VA examination to determine the 
extent of  his service-connected disorder 
of the nasal septum.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should comment on 
whether the veteran has 50 percent 
obstruction of the nasal passage on both 
sides or complete obstruction on one side 
or whether there is marked interference 
with breathing space.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.

3.  After undertaking any necessary 
development, the RO should review the 
veteran's claim.  Due consideration 
should be given to all pertinent laws and 
regulations.  Consideration should be 
given to the old and new criteria for 
rating the veteran's disorder of the 
nasal septum under the rating criteria 
which is most favorable.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 



